Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  146733                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices


  STATE TREASURER,
           Plaintiff-Appellee,
                                                                   SC: 146733
  v                                                                CoA: 306679
                                                                   St. Clair: 11-001765-CZ
  WILLIAM T. LETZGUS,
            Defendant-Appellant,
  and
  CHERYL L. BLAIN, CATHERINE S. TOWNE
  a/k/a CATHERINE S. DOWNING, and
  CHEMICAL BANK,
             Defendants.
  ____________________________________

         On order of the Chief Justice, the motion the order of March 11, 2013 denying fee
  waiver and specifying a partial fee is VACATED. The order of the St. Clair County
  Circuit Court dated September 26, 2011 established that defendant Letzgus has access to
  sufficient funds to pay the full entry fee of $375. The Clerk is directed to return the
  application for leave to appeal if the full entry fee is not paid within 21 days.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2013                      _________________________________________
                                                                              Clerk